                         IN TIIE UNITED STATES DISTRICT COURT
                     FOR TIIE EASTERN DISTRICT OF NORTII CAROLINA
                                   SOUTIIERN DMSION
                                     No. 7:19-CR-194-D


UNITED STATES OF AMERICA                      )
                                              )
                  v.                          )
                                              )                   ORDER
JIMMY MCKOY ROUSE,                            )
                                              )
                             Defendant        )


       On March 10, 2021, the case was reassigned. On March 22, 2021, defendant's counsel

moved to withdraw [D.E. 109]. On March 23, 2021, the court granted defense counsel's motion to

withdraw [D.E. 110]. On March 28, 2021, defendant's new counsel filed a notice of appearance

[D.E. 111].

       Counsel shall consult and propose trial dates. Proposed trial dates are due by April 23, 2021.

The court finds that the ends ofjustice served by granting this extension outweigh the best interests

of the public and the defendant in a speedy trial. The period of delay necessitated by this extension

is excluded from speedy trial computation pursuant to 18 U.S.C. § 316l(h)(7)(A). The delay will

permit counsel for defendant and the government the reasonable time necessary for effective

preparation, taking into account the exercise of due diligence and the pandemic. See id. §

3161(h)(7)(B)(iv).

       SO ORDERED. This 11!..._ day of March 2021.




                                                            JSC.DEVERID
                                                            United States District Judge




           Case 7:19-cr-00194-D Document 112 Filed 03/29/21 Page 1 of 1
